Citation Nr: 1620239	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-35 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for mood disorder (claimed as stress issues, anxiety, and depression) and assigned a 30 percent rating, effective January 13, 2010.  

In July 2014, the matter was remanded by the Board for further evidentiary development.

Thereafter, in an April 2015 rating decision, the RO increased the rating for the Veteran's service-connected mood disorder to 50 percent disabling, effective January 13, 2010.  

The Board observes that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to a TDIU was granted in the April 2015 rating decision, effective January 13, 2010 (the same effective date as the mood disorder currently on appeal).  Therefore, consideration of a TDIU is not warranted in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2014 remand directives, outstanding VA treatment records since August 2010 were to be obtained. 

A review of the claims file demonstrates that records from September 2010 to December 2010 and from June 2012 to April 2015 have been associated with the claims file.  However, records dated from January 2011 to May 2012 are not of record and there is no evidence to suggest that the records are unavailable.  The Board observes that an appointment notice received in January 2011 indicates that the Veteran had mental health appointments scheduled in 2011.  These mental health records are relevant as they speak to the service-connected disability at hand and fall within the appeal period.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records for the Veteran's a service-connected psychiatric condition.  Specifically, records from January 2011 to May 2012 should be obtained.  

All attempts to procure these records should be documented in the claims file.  If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeals.

2.  After the development requested has been completed, the claims should be reviewed by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




